Citation Nr: 0842462	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-40 263	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
regarding entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not timely appeal a February 2003 rating 
decision that denied service connection for PTSD or a 
September 2003 rating decision that confirmed and continued 
the previous denial of service connection for PTSD.

2.  Evidence received since the September 2003 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran did not service in combat while on active 
duty.

4.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

5.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service 
connection for PTSD and the September 2003 rating decision 
that confirmed and continued the previous denial of service 
connection for PTSD are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008), 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2002 and April 2005, prior to the initial 
adjudication of the claim, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 and June 2006 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the veteran had actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  A VA medical examination pertinent to the claim 
was obtained in October 2002.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

New and Material Evidence

A February 2003 rating decision denied the claim for service 
connection for PTSD.  A September 2003 rating decision 
continued and confirmed the previous denial for service 
connection for PTSD.  Although the RO reopened the claim in a 
July 2005 rating decision and has adjudicated the issue of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995).  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2008).  Thus, the February 2003 and September 2003 decisions 
became final because the veteran did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence decision considered at the time of the RO rating 
decision in February 2003 consisted of service medical 
records; private treatment records; VA medical records; VA 
examination reports dated in January 1974, November 1981, 
December 1981, and October 2002; and statements from the 
veteran, his friends, and his colleague.  The RO found that 
the evidence failed to show a confirmed diagnosis of PTSD.  
The claim was then again denied in September 2003.

At the time of the September 2003 final decision, no 
additional evidence had been submitted.  The RO found that 
the veteran failed to submit new and material evidence in 
support of his claim.

New evidence includes the veteran's February 2006 testimony 
regarding his in-service stressors which includes details 
regarding the same, including the name of a friend who was 
killed, which had not been provided at the time of the 
previous denial.  The Board finds that the evidence received 
since the last final decision is new and material evidence 
and raises a reasonable possibility of substantiating this 
claim because it establishes a previously unestablished fact, 
new details concerning in-service stressors that were not 
previously disclosed.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to that extent only.

Service Connection

A claimant with active service may be granted service 
connection for a disability incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2008); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.

The veteran claims that he has PTSD which is related to his 
service.  He claims that while serving as a construction 
foreman, he was subjected to mortar attacks, saw the bodies 
of soldiers who had been killed mortar attacks, and witnessed 
the death of his best friend as he held him in his arms.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  A determination that a 
veteran "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's service personnel records show that he served 
as a construction foreman and combat construction specialist.  
While service records show receipt of the Korean Service 
Medal, Good Conduct Medal, National Defense Service Medal, 1 
BS Korean Campaign Medal with 1 O/S Bar, and an Army of 
Occupation Medal-Germany, his service records do not 
demonstrate that he received any awards or decorations 
indicative of combat.  The Board finds that the evidence does 
not show that it is as likely as not that the veteran engaged 
in combat with the enemy during his service.  The Board 
recognizes the veteran's assertions that he experienced 
combat stressors in service.  However, the evidence of record 
does not demonstrate that his service included personal 
involvement in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Therefore, the Board finds that the veteran 
did not participate in combat while in service and that 
corroborating evidence of the claimed events having actually 
occurred is required to support his claim and his reported 
stressors must be verified.  Doran v. Brown, 6 Vet. App. 283 
(1994).  Furthermore, the veteran has not provided 
information with sufficient specificity for VA to attempt to 
verify his alleged stressful events with the service 
department.

The service medical records include a July 1950 enlistment 
examination report which was unremarkable.  A March 1959 
clinical record indicates that he was treated at a military 
psychiatric hospital where a psychiatric evaluation failed to 
show any evidence of a mental disease.  A tri-annual 
examination report dated in February 1960 reflects a normal 
psychiatric examination.  A report of medical history dated 
in February 1960 indicates that the veteran claimed to have 
depression or excessive worry and a loss of memory or 
amnesia.  An August 1960 separation examination report 
reflects a normal psychiatric examination and in an August 
1960 report of medical history, the veteran denied having any 
depression or excessive worry and a loss of memory or 
amnesia.

The veteran was afforded a VA psychiatric examination in 
January 1974 at which time it was noted that he was 
hospitalized during service for an aggressive episode.  On 
examination, his general mood was mildly depressed and 
anxious, with an appropriate affect.  Thinking was logical 
and realistic.  Content of thought revealed feelings of 
insecurity.  He had difficulties controlling his impulses and 
showed vegetative signs of increased anxiety.  Sensorium was 
clear.  He was well-oriented with a good memory.  He was 
diagnosed with chronic anxiety neurosis with 
psychophysiological responses.

Private treatment records include an April 1981 report which 
indicates that the veteran struck his wife and a sergeant 
during service in 1957.  However, he was not diagnosed with 
any psychiatric illness.  The report also indicates that he 
was in active combat in Korea and suffered superficial wounds 
to his hands.  His principal diagnosis was dysthymic disorder 
with a secondary diagnosis of PTSD due to psychosocial 
stressors from combat.  An undated medical report indicates 
that he was treated in November 1960 for nervous anxiety, 
crying spells, and intranquility.

The veteran was afforded a VA general medical examination in 
November 1981 during which he complained of nervousness since 
serving in Germany in 1957.  He underwent a VA psychiatric 
examination in December 1981 and was diagnosed with 
schizophrenic, U.T., and substance abuse disorder.

A private medical report dated in December 1982 indicates 
that the veteran had nervous trouble and was treated in 
December 1960 after an incident during which he slapped his 
wife.  The physician stated that the veteran served in combat 
and witnessed many unfortunate episodes that may have 
provoked his mental troubles and that his history revealed a 
short crisis about three months after discharge from service.

VA medical records dated in August 1984 reflect a diagnosis 
of anxiety disorder.  In December 1984, the veteran was 
diagnosed with alcohol abuse and atypical depression.  In 
February 1986, he attempted suicide by shooting himself in 
the chest.  In May 1986, he was diagnosed with recurrent 
major depression.
The veteran was afforded a VA psychiatric examination in 
April 1987 and was diagnosed with severe recurrent major 
depressive disorder and substance abuse disorder.

In private treatment records dated in April 2002, veteran 
indicated that he served for one year in Korea as a combat 
engineer during which time he suffered leg, back, and head 
injuries during active combat.  He indicated that while 
stationed in Germany, he attacked his wife and was treated at 
a military psychiatric hospital for three months.  He was 
diagnosed with combat-related PTSD and recurrent major 
depression.  In May 2002, he indicated that he was on a 
bridge when he was subjected to a mortar attack and that a 
friend died in his arms.  He indicated that his "nerves were 
destroyed" in Korea where he served in the battlefield and 
that he felt mistreated as the only Puerto Rican in his 
troops.

The veteran underwent a private psychiatric evaluation in 
August 2002 at which time he complained of nervousness, 
irritability, nightmares, and impulsivity for the last fifty 
years after service.  He complained of intrusive 
recollections of war-related incidents including his wounded 
and deceased friends.  He made efforts to avoid activities, 
places, and people that could arouse recollections of war-
related incidents.  It was noted that he shot himself in the 
chest due to depression and recurrent flashbacks about the 
war.  He stated that during service his best friend died in 
his arms, he was exposed to hostile fire, and he was present 
when another soldier was killed by enemy fire.  He also 
claimed that he was wounded in his left hand as a result of 
enemy fire.  He was diagnosed with chronic combat-related 
PTSD and major depression with psychosis.  The forensic 
psychiatrist opined that he had a severe and chronic 
neuropsychiatric disability directly related to his military 
service in the war.

Private treatment records dated in September 2002 indicate 
that the veteran reported having memories of the lifeless 
bodies of soldiers he knew and that he tried to avoid 
situations and places that reminded him of his experiences in 
the war.  He was diagnosed with combat-related PTSD.

The veteran was afforded a VA PTSD examination in October 
2002 which included a review of the claims file and August 
2002 private opinion.  The examiner opined that he did not 
meet the DSM-IV stressor criteria for PTSD and diagnosed him 
with mild senile dementia with depressive features.  The 
rationale provided was that based on the veteran's history, 
records, and evaluations, he was not in combat, had no war 
stressors, and did not suffer any combat wounds.  He had 
serious memory impairments and confabulated about possible 
war-related incidents, but did not fulfill the full 
diagnostic criteria for PTSD.

Private medical records dated in November 2002 reflect a 
diagnosis of PTSD related to active service.

VA medical records dated in May 2003 indicate a diagnosis of 
major depressive disorder (MDD).  During a psychiatric 
evaluation in June 2003, the veteran indicated that he was 
working on a construction bridge when his company was the 
target of a mortar attack.  As a result, one of his comrades 
died in his arms after being hit in the chest by a mortar 
shell.  He was diagnosed with MDD.  In September 2003, he was 
diagnosed with MDD; rule out PTSD.

An April 2004 VA psychiatric note reflects that during 
service the veteran was a combat engineer who built bridges.  
He indicated that his friend died in his arms and that he 
awoke in fear, had bad dreams, and avoided war-related and 
violent movies and the news.  He displayed sadness when he 
recalled his war experiences.  He was evaluated for PTSD and 
it was noted that while he met criteria A and B, he did not 
fulfill criteria C and D.  The physicians opined that after 
reviewing his record and performing a clinical history and 
mental status examination, it was their conclusion that he 
presented several symptoms of PTSD and MDD.

The veteran underwent a VA mental disorders examination in 
October 2004 and was diagnosed with chronic MDD.

VA medical records dated in November 2004 reflect that on 
examination, the veteran was cooperative, spontaneous, 
logical, coherent, and relevant with a depressed mood and 
affect.  He was oriented times two and partially oriented as 
to time.  His insight was superficial, judgment was adequate, 
and he complained of a poor memory.  There was no evidence of 
active hallucinations and he was diagnosed with MDD with 
anxiety; rule out PTSD.  In February 2006, his diagnosed 
remained unchanged.

At a hearing before a Decision Review Officer in February 
2006, the veteran testified that he served as a combat 
engineer and that during his first night of service in Korea 
he saw three dead bodies.  He testified that he dove to the 
ground during a mortar attack, but that his friend was hit in 
the chest and died in his arms.  He described an incident 
during which there was another attack and that his friend 
"Santo" was shot to the ground.  He testified that he 
injured his finger during the incident, but that he let it 
heal on its own for fear that he would be transferred to 
another company because he was the only Puerto Rican in his 
company.  He testified that while stationed in Germany he 
attacked his wife and was placed in a straight jacket and 
admitted to a psychiatric hospital for three months.  He also 
claimed that while in Korea he was fixing a bridge and passed 
by a dozen American mortar soldiers, but that later that 
afternoon they found only pieces of them because they had 
been hit by Chinese mortars.  He further claimed that while 
serving with the 77th Battalion of Combat Engineers he was in 
direct combat with the enemy.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the October 2002 and April 2004 VA 
opinions are the most persuasive evidence.  VA opinions dated 
in October 2002, that the veteran did not meet the DSM-IV 
stressor criteria for a diagnosis of PTSD and April 2004, 
that he presented several symptoms of PTSD but did not 
satisfy all necessary criteria for a diagnosis of PTSD, were 
made by a VA examiner and VA physicians based upon reviews of 
the claims file, service medical records, private medical 
opinions, mental status evaluations, application of the 
appropriate diagnostic criteria, and well-reasoned 
rationales.  The October 2002 VA opinion was based in part on 
the rationale that the record did not show that the veteran 
sustained any combat wounds or participate in combat, while 
the April 2004 opinion was based on the rationale that a 
review of his record, clinical history, and mental status 
examination showed that he exhibited only symptoms of PTSD.

The Board has considered the April 1981, December 1982, April 
2002, August 2002, and November 2002 private opinions that 
the veteran has combat-related PTSD or a psychiatric 
disability related to his combat during service.  However, 
the April 1981, December 1982, April 2002, August 2002, and 
November 2002 private opinions are based upon stressors whose 
occurrence has not been corroborated by the evidence of 
record and are based solely on the subjective account of the 
veteran.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

VA was unable to verify the veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  While he provided a detailed accounts of 
mortar attacks and the first name of a soldier who was 
killed, he was not able to provide the name of the friend who 
died in his arm from a chest mortar wound.  The duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The veteran's post-service medical records are negative for 
any diagnosis of PTSD until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while some 
competent medical evidence shows that the veteran has PTSD, 
the record does not include a competent medical opinion which 
relates PTSD to any corroborated stressor during the 
veteran's active duty.  The weight of the evidence of record 
does not demonstrate that the veteran currently suffers from 
PTSD that meets the requirements of 38 C.F.R. § 4.125 and 
DSM-IV, based upon a corroborated in-service stressor.  In 
the absence of competent medical evidence linking any current 
PTSD to a corroborated in-service event, service connection 
must be denied.

The Board recognizes the contentions of the veteran, his 
friends, and colleague as to the diagnosis and relationship 
between his service and the claimed disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  The Board finds that the 
veteran's account of his PTSD stressors is not corroborated 
by the evidence of record.  His statements alone are not 
sufficient evidence to show that it is at least as likely as 
not that the claimed stressors occurred.  In addition, the 
veteran's claims that he sustained combat-related injuries 
are not supported by the competent medical evidence.  As a 
result, his assertions do not constitute competent medical 
evidence that his current PTSD is a result of his service or 
any in-service stressors.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current PTSD was incurred in 
or aggravated by service or that is related to service or to 
any corroborated incident herein.  Therefore, because the 
preponderance of the evidence is against the claim, service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for PTSD 
is granted.

Service connection for PTSD is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


